DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/1/2019 was considered and placed on the file of record by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim 2 language is vague and indefinite because it is not clear what order is the “same”: “a maximum value of values indicated by pixels located in the same order”.
 
The following claim 3 language is vague and indefinite because it is not clear what order is the “same”: “generates the third image while setting, as a value of a pixel located in a same order of the third image, a minimum value of values indicated by pixels located in the same order in the two or more of the second images”. 

The following claim 5 language is vague and indefinite: 
“a ratio of number of pixels in the common region between the number of pixels in the common region included in the fourth image and number of pixels of the appearance region included in the fifth image exceeds a predetermined third threshold”; and
“the ratio of the number of pixels in the common region is the third threshold or less”.


 “where a gas constantly comes out from a same position”; and
“number of pixels in the common region is the fourth threshold or less”.


Claims 5, 6 recites the limitation “the camera”. There is insufficient antecedent basis for this limitation in the claim.

The following claim 9 language is vague and indefinite because it is not clear what order is the “same”: “wherein the third processor generates the third image while setting, as a value of a pixel located in a same order of the third image, a minimum value of values indicated by pixels located in the same order in the two or more of the second images.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Strandemar (US 2013/0113939) in view of Lannestedt et al. (US 2019/0212261).

Regarding claim 1, Strandemar teaches a gas-detection image processing device comprising: 
a first processor that generates a plurality of first images by applying processing to extract a gas candidate region to each of a plurality of infrared images captured in time series during a predetermined period (see figure 4A, para. 0060-0061, 0067, 0069, where Strandemar discusses capturing a series multiple infrared images over time periods in order to detect gas elements in the images); and 
a second processor that generates a second image, while using the plurality of first images, by applying processing to extract an appearance region indicating that the gas candidate region has appeared in at least a part of the predetermined period (see figure 4A, para. 0060-0061, 0067, 0069, where Strandemar discusses capturing a series multiple infrared images over time periods in order to detect gas elements in the images).
Strandemar does not expressly teach wherein the second processor generates two or more of the second images by applying the processing to extract the appearance region to the plurality of first images generated in a manner corresponding to two or more of the predetermined periods respectively, and the gas-detection image processing device further comprises a third processor that generates a third image by executing processing to extract a common region of the appearance regions while using the two or more of the second images.
However, Lannestedt teaches wherein the second processor generates two or more of the second images by applying the processing to extract the appearance region to the plurality of first images generated in a manner corresponding to two or more of the predetermined periods respectively (see para. 0119, where Lannestedt discusses detecting gas regions in images over a time period), and 
the gas-detection image processing device further comprises a third processor that generates a third image by executing processing to extract a common region of the appearance regions while using the two or more of the second images (see para. 0119, 0144, where Lannestedt discusses producing a difference image to extract the common area to detect gas elements).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Strandemar with Lannestedt to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform gas region detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Strandemar in this manner in order to improve gas detection detecting the regions in multiple infrared images over a time sequence to compare images and properly extract gas region by ignoring background image regions.  Furthermore, the prior art collectively includes each 

Regarding claim 2, Strandemar and Lannestedt teach wherein the second processor generates the second image while setting, as a value of a pixel located in a same order of the second image, a maximum value of values indicated by pixels located in the same order in the plurality of first images (see para. 0073, where Lannestedt discusses detecting local directional maxima; see para. 0235, 0239, where Lannestedt discusses determining a local pixel intensity value maxima).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Strandemar with Lannestedt to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform gas region detection.  

Regarding claim 4, Strandemar teaches further comprising a fourth processor that generates a fourth image by performing, for the third image, binarization using a predetermined first threshold (see figures 2B-2C, figure 5, para. 0088, where Strandemar discusses threshold applied to the image to create to binary edge image). 
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Strandemar with Lannestedt to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform gas region detection.  

Claim 7 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory recording medium.

Regarding claim 10, Strandemar teaches further comprising a fourth processor that generates a fourth image by performing, for the third image, binarization using a predetermined first threshold (see figures 2B-2C, figure 5, para. 0088, where Strandemar discusses threshold applied to the image to create to binary edge image). 
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Strandemar with Lannestedt to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform gas region detection.  

(see figures 2B-2C, figure 5, para. 0088, where Strandemar discusses threshold applied to the image to create to binary edge image). 
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Strandemar with Lannestedt to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform gas region detection.  




s 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strandemar (US 2013/0113939) in view of Lannestedt et al. (US 2019/0212261) in view of Zeng et al. (US 2015/0371386).

Regarding claim 3, Strandemar and Lannestedt do not expressly teach wherein the third processor generates the third image while setting, as a value of a pixel located in a same order of the third image, a minimum value of values indicated by pixels located in the same order in the two or more of the second images.  However, Zeng teaches wherein the third processor generates the third image while setting, as a value of a pixel located in a same order of the third image, a minimum value of values indicated by pixels located in the same order in the two or more of the second images (see para. 0114, where Zeng discusses using a threshold to remove low intensity values).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Strandemar and Lannestedt with Zeng to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform gas region detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Strandemar and Lannestedt in this manner in order to improve gas detection detecting the regions in multiple infrared images over a time sequence to compare images and properly extract gas region by detecting low intensity pixel values.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Strandemar and Lannestedt, while the teaching of Zeng continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capturing multiple infrared images over a time period and identifying low intensity pixel values not 

Regarding claim 9, Strandemar and Lannestedt do not expressly disclose wherein the third processor generates the third image while setting, as a value of a pixel located in a same order of the third image, a minimum value of values indicated by pixels located in the same order in the two or more of the second images.  However, Zeng teaches wherein the third processor generates the third image while setting, as a value of a pixel located in a same order of the third image, a minimum value of values indicated by pixels located in the same order in the two or more of the second images (see para. 0114, where Zeng discusses using a threshold to remove low intensity values).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Strandemar and Lannestedt with Zeng to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform gas region detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Strandemar and Lannestedt in this manner in order to improve gas detection detecting the regions in multiple infrared images over a time sequence to compare images and properly extract gas region by detecting low intensity pixel values.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Strandemar and Lannestedt, while the teaching of Zeng continues to perform the same function as 


Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663